DETAILED ACTION
This action is responsive to the amendments filed 15 November 2021. Examiner acknowledges amendments to claims 2 and 4. Claims 1-12 are pending, wherein claims 5-12 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock (US-20040158172-A1).
Regarding claim 1, Hancock teaches a biopsy gun having a cannula and a stylet guided in the cannula, the biopsy gun further comprising a housing (Biopsy device 10 includes a housing 20 (Hancock, Paragraph [0036])), a cannula carriage for moving the cannula (In one embodiment, the forward carrier is configured to carry an outer cannula hub. The forward carrier assembly 60 includes a forward carrier 62 (Paragraph [0040]); wherein the forward carrier 62 is considered the cannula carriage), and a stylet carriage for moving the stylet (the rearward assembly is configured to carry an inner stylet hub. The rearward carrier assembly 50 includes a rearward carrier 52 (Paragraph [0037]); wherein the rearward carrier 52 is considered the stylet carriage). Moreover, Hancock teaches a tensioning grip for tensioning the cannula carriage and the stylet carriage from an initial position into a tensioning position (The 

Regarding claim 3, Hancock teaches the biopsy gun according to claim 2, wherein the contact surface of the housing is disposed on the side of the engaging member which corresponds to the stylet carriage (wherein as seen in Figure 6, the contact surface of the housing (element 25 of Hancock) is considered to be on the bottom side of the force transmission mechanism 75 considered to be the engaging member, and as seen in Figure 11, the bottom side of the engaging member corresponds to the stylet carriage).
Regarding claim 4, Hancock teaches the biopsy gun according to claim 2, wherein the engaging member, the contact surface, the cannula-side projection and the stylet-side projection are configured such that, in a non-operated position of the tensioning grip, the engaging member is held by the spring and the contact surface in such a rotational position, such that, upon operation of the tensioning grip, the cannula-side recess engages with the cannula-side projection (wherein as seen in Figures 8-9, the engaging member is held by the spring and the contact surface area (Figure 8) such that upon operation, rotation of the engaging member results in the engagement between the cannula-side recess and the .
Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments regarding the 35 U.S.C. 102(a)(1) rejection set forth in the previous action (Pages 9-14 of Applicant’s Remarks), Applicant’s arguments are considered non-persuasive, as Applicant recites that Hancock fails to teach the limitation of the engaging member being “biased by a spring against a contact surface of the housing”. Hancock teaches this limitation as seen in Figures 6 and 7 of Hancock as element 80, which comprises part of the force transmission mechanism 75 which is considered to read on the engaging member, is in contact with the forward end 25 of the housing 20 (A forward beam 80 is pivotally connected at one end 81 to the housing 20. In one specific embodiment, the forward beam is engaged to the forward end 25 of the housing 20 (Hancock, Paragraph [0050], Figures 6 and 7)), as biased by a spring (The force transmission mechanism 75 also includes a biasing element 87 at the one end 81 of the forward beam 80. The biasing element 87 biases the beam away from the housing 20 (Paragraph [0051], Figure 6)). Thus the claim limitation is considered to be read on by Hancock.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791